           Case 2:19-cv-01167-JAD-BNW Document 37
                                               36 Filed 06/04/20
                                                        06/03/20 Page 1 of 2




1    David Krieger, Esq.
     Nevada Bar No. 9086
2    Shawn Miller, Esq.
     Nevada Bar No. 7825
3
     KRIEGER LAW GROUP, LLC
4    2850 W. Horizon Ridge Parkway
     Suite 200
5    Henderson, Nevada 89052
     Phone: (702) 848-3855
6    Email: dkrieger@kriegerlawgroup.com
     Email: smiller@kriegerlawgroup.com
7
                          IN THE UNITED STATES DISCTRICT COURT
8                              FOR THE DISTRICT OF NEVADA
9                                                    Case No. 2:19-cv-01167-JAD-BNW
     LAQUIETA A. COOKS,               )
                                      )
10                                    )
     Plaintiff,
                                      )
11                                    )
             vs.                                     STIPULATION AND ORDER
                                      )              DISMISSING ACTION WITH
12                                    )
     EQUIFAX INFORMATION SERVICES,                   PREJUDICE AS TO OCWEN
                                      )
13   LLC; TRANSUNION, LLC; OCWEN LOAN )
     SERVICING,                       )
14                                    )                        ECF No. 36
                                      )
15   Defendants.
                                      )

16                                              STIPULATION
17          Plaintiff LaQuieta A. Cook and Ocwen Loan Servicing hereby stipulate and agree that the
18   above-entitled action shall be dismissed with prejudice as to Ocwen Loan Servicing, and only as

19   …

20   …

21   …

22   …

23
     …

     …
24
     …
25

26
                                               Page 1 of 2
27

28
             Case 2:19-cv-01167-JAD-BNW Document 37
                                                 36 Filed 06/04/20
                                                          06/03/20 Page 2 of 2




1    to Ocwen Loan Servicing, in accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear its

2    own attorney's fees, prejudgment interest, and costs of suit.

3            Dated: June 3, 2020

4

5
       By:     /s/ David Krieger, Esq.
6              David Krieger, Esq.                       By:    /s/ Gary E. Schnitzer, Esq
               Nevada Bar No. 9086                              Kevin J. Kieffer, Esq.
7              KRIEGER LAW GROUP, LLC                           Troutman Sanders LLP
               2850 W. Horizon Ridge Parkway                    222 Central Park Avenue
8              Suite 200                                        Suite. 2000
               Henderson, Nevada 89052                          Virginia Beach, VA 23462
9              Attorney for Plaintiff                                 — And—
                                                                Gary E. Schnitzer, Esq.
10                                                              Kravitz, Schnitzer & Johnson, Chtd.
                                                                8985 S. Eastern Avenue, Suite 200,
11
                                                                Las Vegas, NV 89123
                                                                Attorneys for Ocwen
12

13                                                ORDER

14                                                        IT IS SO ORDERED
         Based on the stipulation between plaintiff and Ocwen Loan Servicing [ECF No. 36], which
     I construe as a joint motion under Local Rule 7-1(c) because it was signed by fewer than all the
15
     parties or their attorneys, and with good cause appearing, IT IS HEREBY ORDERED that
                                                          ____________________________
16   ALL CLAIMS AGAINST Ocwen Loan Servicing are             DISMISSED
                                                          UNITED    STATES with prejudice,JUDGE
                                                                              DISTRICT     each side to
     bear its own fees and costs.
17                                                _________________________________
                                                          DATED: ____________________
                                                  U.S. District Judge Jennifer A. Dorsey
18
                                                  Dated: June 4, 2020
19

20

21

22

23

24

25

26
                                                 Page 2 of 2
27

28
